Case 6:20-cv-01433-PGB-GJK Document 22 Filed 02/24/21 Page 1 of 4 PageID 116




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

TIM FOOTE,
                            Plaintiff,
v.                                                          Case No. 6:20-CV-01433-PGB-GJK
TRANS UNION LLC,
                            Defendants.
                                                      /

     DEFENDANT TRANS UNION LLC’S MOTION FOR ADMISSION PRO HAC VICE

            The undersigned, on behalf of Defendant Trans Union LLC, requests admission pro hac

vice of Sarah Sublett to appear specially in this Court in the above-referenced cause. This motion

is brought pursuant to Local Rule 2.01 of the Local Rules of the United States District Court for

the Middle District of Florida. Grounds for this motion are as follows:

            1.    Sarah Sublett is an attorney practicing with the firm of Quilling, Selander,

Lownds, Winslett & Moser, P.C., 6900 N. Dallas Parkway, Suite 800, Plano, Texas 75024.

            2.    Ms. Sublett is not a resident of Florida and in fact resides in Frisco, Texas.

            3.    Ms. Sublett is a member in good standing of the State Bar of Texas.

            4.    Ms. Sublett is a member in good standing of the following Courts:


     Court                                                          Admission Date        Bar Number

     Supreme Court of Texas                                            05/02/2008          24062788
     Northern District of Texas                                        05/01/2013
     District of Colorado                                              07/06/2018
     Western District of Texas                                           12/2018
     Southern District of Texas                                        09/25/2019           3449293
     Eastern District of Texas                                         11/05/2019


                                                                                                      1
4124030.1
Case 6:20-cv-01433-PGB-GJK Document 22 Filed 02/24/21 Page 2 of 4 PageID 117




            5.   Ms. Sublett has not abused the privilege of special admission by maintaining a

regular practice of law in the State of Florida. She has appeared in the following cases in the

Federal Courts of Florida in the past thirty-six (36) months as follows:

  Middle District of Florida                                                           Date
  8:18-cv-02476MSS-SPF; Rolack v. Trans Union, LLC                                   03/19/2019
  8:19-cv-00037-SDM-JSS; Frechette v. National Credit Systems, Inc., et al           06/24/2019
  3:19-cv-00116-MMH-MCR; Wintz v. Warfield, Inc. et al                               07/26/2019
  6:19-cv-01245-PGB-EJK; Outlaw v. Cortrust Bank, NA, et al                          05/04/2020
  Northern District of Florida                                                         Date
  1:20-cv-00150-AW-GRJ; Fender V. Capital One Bank USA NA, et al                     07/28/2020
  Southern District of Florida                                                         Date
  0:18-cv-62341-CMA; Alegria v. Healthcare Revenue Recovery, LLC, et al              02/14/2019
  1:19-cv-21238-CMA; Caspi v. Equifax Information Services, LLC, et al               09/27/2019
  0:19-cv-61727-RS; Arnett v. Trans Union LLC et al                                  12/03/2019

            6.   Ms, Sublett has not appeared in any state court cases in Florida.

            7.   Sarah Sublett certifies that she has studied the Federal Rules of Evidence, the

Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Local Rules

of the Middle District of Florida.

            8.   Ms. Sublett’s mailing address and email address to which copies of all further

pleadings, motions, notices, orders of court and other papers may be served is:

                 Sarah Sublett
                 Quilling, Selander, Lownds, Winslett & Moser, P.C.
                 6900 N. Dallas Parkway, Suite 800
                 Plano, Texas 75024
                 ssublett@qslwm.com

            9.   The undersigned, Charlotte Long, is a member of the bar of the United States

District Court for the Middle District of Florida and is hereby designated and consents to act as


                                                                                                  2
4124030.1
Case 6:20-cv-01433-PGB-GJK Document 22 Filed 02/24/21 Page 3 of 4 PageID 118




local counsel and the individual to whom all notices and papers may be served in the above-

styled cause and who will be responsible for the progress of the case pursuant to Local Rule

2.02(a)(1).

                                   MEMORANDUM OF LAW

            This motion is made pursuant to Rule 2.01 of the Local Rules of the United States

District Court for the Middle District of Florida.

            WHEREFORE, Defendant, Trans Union, LLC, respectfully moves this Court for an

Order permitting Sarah Sublett to appear specially as counsel for record on behalf of Trans

Union LLC.

                                              Respectfully submitted,

                                              /s/ Charlotte Long
                                              Charlotte Long
                                              Florida Bar No. 0112517
                                              QUILLING, SELANDER, LOWNDS
                                              WINSLETT & MOSER, P.C.
                                              6900 N. Dallas Parkway, Suite 800
                                              Plano, Texas 75024
                                              Telephone: (214) 560-5461
                                              Facsimile: (214) 871-2111
                                              clong@qslwm.com
                                              COUNSEL FOR TRANS UNION LLC




                                                                                           3
4124030.1
Case 6:20-cv-01433-PGB-GJK Document 22 Filed 02/24/21 Page 4 of 4 PageID 119




                                CERTIFICATE OF CONFERENCE

            The undersigned attorney hereby certifies that prior to filing this motion, counsel for

Defendant has conferred with pro se Plaintiff and, pursuant to Local Rule 3.01(g), has been

authorized to state that Plaintiff has no objection thereto.


                                                /s/ Charlotte Long
                                                Charlotte Long




                                   CERTIFICATE OF SERVICE

            I hereby certify that on the 24th day of February 2021, the foregoing document is being

served this day via U.S. First Class Mail and Electronic Mail to the following non-CM/ECF

participant:

Tim Foote
withoutrecourse@protonmail.com
3208-C East Colonial Drive
Unit 159
Orlando, FL 32803
(407) 633-9297
Plaintiff Pro Se

                                                /s/ Charlotte Long
                                                Charlotte Long




                                                                                                 4
4124030.1
